209 F.2d 956
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Donald B. BRADNER, Respondent.
No. 11867.
United States Court of Appeals, Sixth Circuit.
December 16, 1953.

On petition to review decision of Tax Court.
H. Brian Holland, Ellis N. Slack, Hilbert P. Zarky, Dudley J. Godfrey, Kenneth W. Gemmill, Wm. D. Crampton, Washington, D. C., for petitioner.
Randolph Paul, Washington, D. C., for respondent.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
In consideration whereof it is ordered that the decision of the Tax Court of the United States be and it hereby is affirmed for the reasons stated in the memorandum findings of fact and opinion of the Tax Court entered June 4, 1952;


3
And it is further ordered in accordance with the stipulation filed by the parties November 27, 1953 that the case be remanded to the Tax Court for further proceedings to determine the final tax liability of Donald B. Bradner, including the determination of any overpayment for the year 1946.